Name: Council Directive 1999/86/EC of 11 November 1999 adapting to technical progress Directive 76/763/EEC on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: technology and technical regulations;  means of agricultural production;  organisation of transport
 Date Published: 1999-11-18

 Avis juridique important|31999L0086Council Directive 1999/86/EC of 11 November 1999 adapting to technical progress Directive 76/763/EEC on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors Official Journal L 297 , 18/11/1999 P. 0022 - 0023COUNCIL DIRECTIVE 1999/86/ECof 11 November 1999adapting to technical progress Directive 76/763/EEC on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractorsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), and in particular Article 11 thereof,Having regard to Council Directive 76/763/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors(2), and in particular Article 4 thereof,Having regard to the proposal from the Commission,Whereas:(1) The objective of this Directive is to improve the current design of passenger seats; in response to the comments made by certain Member States, further provisions on passenger seats need to be introduced at a later stage, with a view to increasing passenger safety;(2) In order to increase safety, any obstruction hampering the driver should be avoided;(3) The Committee for Adaptation to Technical Progress established by Directive 74/150/EEC failed to deliver an opinion within the time allowed by its Chairman,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 76/763/EEC is hereby amended as shown in the Annex hereto.Article 21. From 1 January 2001, no Member State may:- refuse, in respect of any type of tractor, to grant EC type-approval, to issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, or- prohibit the entry into service of tractors;if those tractors meet the requirements of Directive 76/763/EEC, as amended by this Directive.2. From 1 October 2001, Member States:- shall no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC for any type of tractor,- may refuse to grant national type-approval in respect of any type of tractor;that does not meet the requirements of Directive 76/763/EEC, as amended by this Directive.Article 3Before 1 October 2002, and in accordance with the procedure laid down in Article 13(3) of Directive 74/150/EEC, the Commission shall further amend Directive 76/763/EEC in order to introduce additional provisions on passenger seats with a view to further increasing passenger safety.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 2001. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law that they adopt in the field governed by this Directive.Article 5This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 11 November 1999.For the CouncilThe PresidentS. HASSI(1) OJ L 84, 28.3.1974, p. 10. Directive as last amended by Directive 97/54/EC of the European Parliament and of the Council (OJ L 277, 10.10.1997, p. 24).(2) OJ L 262, 27.9.1976, p. 135. Directive as last amended by Directive 97/54/EC (OJ L 277, 10.10.1997, p. 24).ANNEXIn the Annex to Directive 76/763/EEC, Part II is amended as follows: 1. Items 2 and 3 are replaced by the following: "2. Each seat shall incorporate a lateral support for position-maintenance purposes and be fitted with a back rest that is at least 200 mm deep. That dimension shall not apply if the seat backrest forms part of the cab or roll-over protection structure. The seat cushion shall be either padded or elastic.3. A suitable support for the passenger's feet must be provided, as must suitable grab handles, in order to ease access to the passenger seat and to help the passenger to remain in position on that seat."2. The first sentence of the second paragraph of Item 4 is replaced by the following: "The upper part of the clearance allowed for the passenger may be limited at the rear and sides, only by a radius not exceeding 300 mm (see appended drawing)."3. Item 6 is deleted.